                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            Civil Action No. 5:19-cv-327

 MANUEL TORRES,                                    )
                       Plaintiff,                  )
                                                   )
        v.                                         )
                                                   )       NOTICE OF APPEARANCE
 TRACY LYNN CARTER, in his official                )
 capacity as Sheriff of Lee County, North          )
 Carolina, TOWN OF SILER CITY, NORTH               )
 CAROLINA, and TOWN OF APEX, NORTH                 )
 CAROLINA,                                         )
                        Defendants.                )
                                                   )


       COMES NOW the undersigned attorney, Katherine Barber-Jones, and hereby gives notice

of appearance as counsel of record for Defendant TOWN OF SILER CITY, NORTH CAROLINA,

in the above-captioned case.


       This the 4th day of September, 2019.


                                              HARTZOG LAW GROUP LLP

                                              /s/ Katherine Barber-Jones
                                              KATHERINE BARBER-JONES
                                              N.C. State Bar No. 44197
                                              E-mail: kbarber-jones@hartzoglawgroup.com
                                              1903 N. Harrison Avenue, Suite 200
                                              Cary, North Carolina 27513
                                              Telephone: (919) 670-0338
                                              Facsimile: (919) 714-4635
                                              Attorney for Defendant Town of Siler City




             Case 5:19-cv-00327-FL Document 11 Filed 09/04/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send electronic notification to all counsel of

record using their CM/ECF participant registration information.


       This the 3rd day of September, 2019.

                                              HARTZOG LAW GROUP LLP

                                              /s/ Katherine Barber-Jones
                                              KATHERINE BARBER-JONES
                                              N.C. State Bar No. 44197
                                              E-mail: kbarber-jones@hartzoglawgroup.com
                                              1903 N. Harrison Avenue, Suite 200
                                              Cary, North Carolina 27513
                                              Telephone: (919) 670-0338
                                              Facsimile: (919) 714-4635
                                              Attorney for Defendant Town of Siler City




          Case 5:19-cv-00327-FL Document 11 Filed 09/04/19 Page 2 of 2
